DETAILED ACTION
This Office action is in response to the application filed on 15 October 2021.
Claims 1-20 are presented for examination.
Claim Objections
Claims 17-19 are objected to because of the following informalities:
Claims 17-19 claim the information processing apparatus according to claim 11. However, claim 11 claims a communication terminal.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,178,727 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim recitations are merely reworded to recite the same limitation in different language and some of the limitations have been grouped in a slightly different manner but still overall set forth the same limitations. All the recited elements and limitations are found claims 1-22 of U.S. Patent No. 11,178,727 B2. 
The elements in the instant independent claims 1; 11; 20 are broader than the elements in independent claims 1; 12; 22 of U.S. Patent No. 11,178,727 B2. 
In addition, the elements in instant dependent claims 2-10; 12-19 ≈ the elements in claims 2-10; 13-20 of U.S. Patent No. 11,178,727 B2, respectively.
--------------
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,687,387 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim recitations are merely reworded to recite the same limitation in different language and some of the limitations have been grouped in a slightly different manner but still overall set forth the same limitations. All the recited elements and limitations are found claims 1-22 of U.S. Patent No. 10,687,387 B2. 
The elements in the instant independent claims 1; 11; 20 are broader than the elements in independent claims 1; 12; 22 of U.S. Patent No. 10,687,387 B2. 
In addition, the elements in instant dependent claims 2-10; 12-19 ≈ the elements in claims 2-10; 13-20 of U.S. Patent No. 10,687,387 B2, respectively.
----------
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,278,236 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim recitations are merely reworded to recite the same limitation in different language and some of the limitations have been grouped in a slightly different manner but still overall set forth the same limitations. All the recited elements and limitations are found claims 1-26 of U.S. Patent No. 10,278,236 B2. 
The elements in the instant independent claims 1; 11; 20 are much broader than the elements in independent claims 1 (≈ method claim 13; ≈ apparatus 26); 14 (≈ method claim 24) of U.S. Patent No. 10,278,236 B2. 
In addition, the elements in instant dependent claims 2-3; 4; 5-10; 12-13; 14; 15-19; 20  ≈  the elements in claims 2-3; 4+5; 6-11; 15-16; 17+18; 19-23; 24 of U.S. Patent No. 10,278,236 B2, respectively.
------------
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,723,654 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim recitations are merely reworded to recite the same limitation in different language and some of the limitations have been grouped in a slightly different manner but still overall set forth the same limitations. All the recited elements and limitations are found claims 1-21 of U.S. Patent No. 9,723,654 B2.
The elements in the instant independent processing apparatus claims 1; 11 (≈ method claim 20) are much broader than the elements in independent processing apparatus claims 1 (≈ method claim 11); 12 (≈ method claim 21) of U.S. Patent No. 9,723,654 B2.
The elements in instant processing apparatus claims 1-10 ≈ the elements in  processing apparatus claims 1-10, of U.S. Patent No. 9,723,654 B2.
The elements in instant processing apparatus claims 11-19 ≈ the elements in processing apparatus claims 12-20 of U.S. Patent No. 9,723,654 B2.
------------
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,396,477 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim recitations are merely reworded to recite the same limitation in different language and some of the limitations have been grouped in a slightly different manner but still overall set forth the same limitations. All the recited elements and limitations are found claims 1-25 of U.S. Patent No. 9,396,477 B2.
The elements in the instant independent processing apparatus claims 1; 11 (≈ method claim 20) are much broader than the elements in independent processing apparatus claims 1 (≈ method claim 12); 14 (≈ method claim 24) of U.S. Patent No. 9,369,477 B2.
The elements in instant information processing apparatus claim 1+8+9+10; 2; 3; 4; 5-7 ≈ the elements in  information processing apparatus claims 1; 2; 3; 4+5; 8-10 respectively of U.S. Patent No. 9,369,477 B2.
The elements in instant communication terminal claims 11+17-19; 12; 13; 14; 15; 16 ≈ the elements in communication terminal claims 14; 15; 16; 17+18; 19; 22 respectively of U.S. Patent No. 9,369,477 B2.
The element of “the communication terminal” in instant claims 11-19 = the element of “the communication terminal” = “mobile device” in claims 11, 13-25 of U.S. Patent No. 9,369,477 B2.
---------
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,180,278 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim recitations are merely reworded to recite the same limitation in different language and some of the limitations have been grouped in a slightly different manner but still overall set forth the same limitations. All the recited elements and limitations are found claims 1-11 of U.S. Patent No. 8,180,278 B2.
The elements in the instant independent processing apparatus claims 1; 11 (≈ method claim 20) are much broader than the elements in independent processing apparatus claims 8 (≈ non-transitory CRM claim 11); in independent communication terminal claim 6 (≈ non-transitory CRM claim 10) of U.S. Patent No. 8,180,278 B2.
The elements in instant independent processing apparatus and in instant communication terminal claims 1+11 ≈ the elements in independent processing system claim 1 of U.S. Patent No. 8,180,278 B2.
The elements in instant independent communication terminal claim 11 (≈ method claims 20)  and dependent claims 12, 13 ≈ the elements in the independent communication terminal claim 6 of U.S. Patent No. 8,180,278 B2.
The elements in instant claims 5, 6 ≈ the elements in claim; 2 of U.S. Patent No. 8,180,278 B2.
The elements in instant claims 10, 19 ≈ the elements in claim 4 of U.S. Patent No. 8,180,278 B2.
The elements in instant claims 11-13, 19 ≈ the elements in claim 6 of U.S. Patent No. 8,180,278 B2.
The elements in instant claims 15, 16 ≈ the elements in claims 3; 7 of U.S. Patent No. 8,180,278 B2.
The elements in instant claims 1, 9, 10 ≈ the elements in claim 8 of U.S. Patent No. 8,180,278 B2.
The elements in instant claims 5, 6 ≈ the elements in claim 9 of U.S. Patent No. 8,180,278 B2.
----------
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 11, 14-16, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang US patent # 7, 603,131 B2.
The examiner notes that “capable of" in claim 5 indicates intended use and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham 2 USPQ2d 1647 1987).
As to claim 1, Wang discloses substantially the invention as claimed, including an information processing apparatus (Figures 3, 4, the Wireless HUB 320) initially disconnected from a network, the information processing apparatus, comprising:
a first communication section (Figures 3, 4, the NFC 322) configured to communicate with a communication terminal (Figures 3, 4, the cellular phone 310) through a first communication channel (the NFC-NFC channel between the WHUB 320 and the cellular phone 310) (Figures 3, 4, and associated text) and
a second communication section (Figures 3, 4, the WPAN 324) configured to communicate with the communication terminal through a second communication channel (the WPAN-WPAN channel between the WHUB 320 and the cellular phone 310, e.g., a second secured communication channel) different from the first communication channel (Figures 3, 4, and associated text),
wherein the first communication section is used for transmission of connection information (the NFC/RFID tag) for establishing the second communication channel with the communication terminal (Figures 3, 4, and associated text),
wherein the second communication section is configured to establish the second communication channel based on the connection information (the WPAN-WPAN channel between the WHUB 320 and the cellular phone 310, e.g., a second secured communication channel), and
wherein the information processing apparatus is connected to a network (Figures 3, 4, the network 340) based on a connection instruction (additional information like account identification and/or passwords requested) (Figures 6, 7, col. 8, line 50 - col. 9, line 31).
As to claim 4, Wang discloses, wherein the first communication channel is formed by NFC or infrared communication (Figures 3, 4, and associated text).
 As to claim 5, Wang discloses a display section (the browser interface) capable of displaying communication request information requesting communication through the first communication channel (Figures 3, 4, and associated text).
As to claim 6, Wang discloses, wherein the first communication section is configured to transmit a connection information acquisition request (account id information or password request) requesting acquisition of the connection information to the communication terminal if the communication request information is displayed on the display section (Figures 3, 4, and associated text).
As to claim 7, Wang discloses, wherein the first communication section is configured to receive the connection information from the communication terminal in response to the connection information acquisition request (Figures 3, 4, and associated text).
As to claim 11, Wang discloses a communication terminal (Figures 3, 4, the cellular phone 310) comprising:
a first communication section (Figures 3, 4, the NFC 312) configured to communicate with an information processing apparatus through a first communication channel (the NFC-NFC channel between the WHUB and the cellular phone 310) (Figures 3, 4, and associated text); and
a second communication section (Figures 3, 4, the WPAN 314) configured to communicate with the information processing apparatus through a second communication channel (the WPAN-WPAN channel between the WHUB 320 and the cellular phone 310) different from the first communication channel (Figures 3, 4, and associated text),
wherein the first communication section is used for transmission of connection information (a RFID/NFC tag) for establishing the second communication channel with the information processing apparatus (Figures 3, 4, and associated text); 
wherein the second communication section is configured to establish the second communication channel based on the connection information (the WPAN-WPAN channel between the WHUB 320 and the cellular phone 310, e.g., a second secured communication channel); and
wherein the information processing apparatus is connected to a network (Figures 3, 4, the network 340) based on the connection instruction (additional information like account identification and/or passwords requested) (Figures 3, 4, 6, 7, and associated text).
Claim 14 has similar limitation of claim 4; therefore, it is rejected under the same rationale as shown in claim 4 shown above. 
Claims 15, 16 correspond to the receiving end claims of the transmitting end of claims 6, 7; therefore, they are rejected under the same rationale as in claims 6, 7 shown above.
Claim 20 corresponds to the method claim of claim 11; therefore, it is rejected under the same rationale as in claim 11 shown above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 12, 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang as applied to claim 1,11 above, and further in view of Matsuo et al. US patent # 7,522,879 B2.
As to claims 2, 3, Wang does not explicitly disclose the elements of “wherein the first communication channel is established by using a carrier at a prescribed frequency” (claim 2) and “wherein the prescribed frequency is 13.56MHz” (claim 3).
Matsuo discloses “wherein the first communication channel (the NFC-NFC channel) is established by using a carrier at a prescribed frequency” and “wherein the prescribed frequency is 13.56MHz” (col. 6, lines 10-20).
Accordingly, it would have been obvious to one of ordinary skill in the wireless networking art at the time the invention was made to have modified Matsuo's teachings of the NFC-NFC channel with the prescribed frequency 13.56MHz with the teachings of Wang for the purpose of providing a close distance for reading security information exchanged (Matsuo, col. 6, lines 1-20).
Claims 12, 13 have similar limitations of claims 2, 3; therefore, they are rejected under the same rationale as in claims 2, 3 shown above.
Claims 8-10, 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang-Matsuo as applied to claim 1, 12 above, and further in view of Moon et al. US 2004/0023666 A1.
As to claim 8, Wang-Matsuo does not explicitly disclose, “wherein after the connection instruction is transmitted through the second communication channel, the information processing apparatus determines whether communication with a service providing apparatus via the network is available”.
Moon discloses in figure 1 and associated text that, “wherein after the connection instruction is transmitted through the second communication channel, the information processing apparatus (the service manager 320) determines whether communication with a service providing apparatus (a service provider via the service provider interface 340) via the network is available”. Moon suggests that, “Figure 3 provides an illustration of various interactions at a service manager in the course of providing services via an integrated location-based service platform. Service request 305 elicits service response 310 to client 300. Advantageously, service request 305 and response 310 may transmitted via a network, such as Internet 315, to service manager 320. Service manager 320 has integrated location-based service platform configuration information 325, as well as information about the various available services in service catalogue 330. In response to receiving service request 305, service manager 320 generates service object 335, which is directed to service provider interface 340 specified in service request 305. Service response object 345 generated by the service provider via service provider interface 340 is sent to service manager 320, which in turn, generates service response 310 directed to client 300" ([52]).
Accordingly, it would have been obvious to one of ordinary skill in the wireless networking art at the time the invention was made to have modified Wang-Matsuo's teachings of a service provider providing the service response to the customer’s service request via the service manager with the teachings of Moon for the purpose of enabling delivery of customized services, options, and offers to customers ([45]).
As claim 9, Wang-Matsuo-Moon discloses, wherein the service data includes music data by which to run the information processing apparatus (Moon, [131], [134], [143], [147], [156]).
As to claim 10, Wang-Matsuo-Moon discloses, wherein the information processing apparatus is connected to a service providing apparatus via the network based on connection destination information transferred after establishing the second communication channel (Moon, Figures 1-3 and associated text).
Claims 17-19 have similar limitations of claims 8-10; therefore, they are rejected under the same rationale as in claims 8-10 as shown above.
The prior art cited in this Office Action are: Wang et al. US patent # 7,603,131 B2; Matsuo et al. US patent # 7,522,879 B2; Moon et al. US 2004/0023666 A1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI V NGUYEN/Primary Examiner, Art Unit 2649